EX.99.h.2.i EXHIBIT A Name of Series RevenueShares Large Cap Fund RevenueShares Mid Cap Fund RevenueShares Small Cap Fund RevenueShares Consumer Discretionary Sector Fund RevenueShares Consumer Staples Sector Fund RevenueShares Energy Sector Fund RevenueShares Financials Sector Fund RevenueShares Health Care Sector Fund RevenueShares Industrials Sector Fund RevenueShares Information Technology Sector Fund RevenueShares Materials Sector Fund RevenueShares Utilities Sector Fund RevenueShares ADR Fund RevenueShares Navellier Overall A-100 Fund RevenueShares Ultra Dividend Fund RevenueShares Emerging Market Fund RevenueShares Global Growth Fund EXHIBIT B I, Vincent T. Lowry, of RevenueShares ETF Trust, a statutory trust organized and existing under the laws of the State of Delaware (the “Trust”), do hereby certify that: The following individuals serve in the following positions with the Trust, and each has been duly elected or appointed to each such position and qualified therefor in conformity with the Trust’s Declaration of Trust and By-Laws, and the signatures set forth opposite their respective names are their true and correct signatures.Each such person is an “Authorized Person,” as defined in the Agreement, and is authorized to give written or oral instructions or written or oral specifications by or on behalf of the Trust to BNY. NamePositionSignature. Vincent T. LowryPresident/s/ Vincent T. Lowry Michael GompersTreasurer/s/ Michael Gompers
